Citation Nr: 9914654	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-41 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
as resulting from service-connected tuberculosis.

2.  Entitlement to service connection for emphysema, claimed 
as resulting from tobacco use or nicotine dependence.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By a December 1993 rating decision, the RO denied a 
claim of entitlement to service connection for emphysema, 
claimed as resulting from service-connected tuberculosis, and 
denied an increased (compensable) evaluation for inactive 
pulmonary TB.  The veteran submitted a notice of disagreement 
(NOD) as to those issues in January 1994, and submitted a 
substantive appeal in March 1994.  By a rating decision 
issued in July 1995, a compensable, 10 percent, evaluation 
for inactive pulmonary TB was granted, effective as of the 
veteran's claim for increase in August 1993.  The veteran 
also submitted a withdrawal of his substantive appeal, but 
later stated that the withdrawal had been submitted in error.  
The veteran was notified, by a supplemental statement of the 
case (SSOC) issued in September 1997, that his appeal as to 
those two issues had been reinstated.

The veteran raised a new claim for service connection for 
emphysema as a result of tobacco use or nicotine dependence.  
By a rating decision issued in January 1998, the RO denied 
entitlement to service connection for emphysema, claimed as 
resulting from in-service tobacco use or nicotine dependence.  
By a January 1998 SSOC, the RO notified the veteran that the 
additional issue was inextricably intertwined with the issues 
previously appealed.  The Board finds that this notification 
reflected that the veteran's previous statements were 
accepted by the RO in lieu of an NOD as to the additional 
issue.  The veteran's representative thereafter submitted a 
July 1998 VA Form 646, which constitutes timely substantive 
appeal of the denial of entitlement to service connection for 
emphysema, claimed as resulting from in-service tobacco use 
or nicotine dependence.  

FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's emphysema and his service-connected pulmonary TB or 
any other incident of active military service.

2.  There is no competent medical evidence linking the 
veteran's current emphysema to tobacco use in service.

3.  There is no competent medical evidence that the veteran 
acquired nicotine dependence in service.

4.  The residuals of inactive pulmonary tuberculosis are 
manifested by some displacement of the diaphragm and by some 
fibrosis, but all other symptoms of respiratory disability 
are due to emphysema, or chronic obstructive pulmonary 
disease, for which service connection has not been granted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for emphysema, including as resulting from service-connected 
tuberculosis, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for emphysema as a result of tobacco use in service or 
nicotine dependence which began in service is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected pulmonary tuberculosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6722 (1998); 38 C.F.R. § 4.97, 
Diagnostic Codes 6722, 6731 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An award of service connection is warranted where the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with active military service.  38 U.S.C.A. §§ 
1110, 1131.  Additionally, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

To be well-grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, for a service connection claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

1.  Claim for Service Connection for Emphysema

The veteran, in several statements, including in his March 
1994 substantive appeal, and his personal hearing testimony 
in July 1994, contends that the TB diagnosed in service 
weakened his lungs and made him more susceptible to 
emphysema.  The veteran stated that a private physician 
identified as "Dr. Dunlap" and a VA physician, whose name 
he did not recall, both told him that the TB he had in 
service caused or led to emphysema, even though the emphysema 
was not diagnosed until many years after his service.  

Private outpatient treatment records dated from February 1974 
through February 1993 reflect that pulmonary function 
examination requested by Dr. Dunlap in March 1977 disclosed 
obstructive pulmonary disease, emphysemic type.  Those 
treatment records, however, are silent as to any statement or 
opinion as to the onset or etiology of emphysema or as to any 
relationship between TB diagnosed in 1947 and emphysema 
diagnosed in 1977.  The summaries of private hospitalizations 
in May and July 1994 reflect the veteran's history of left 
phrenic nerve transection and left thoracotomy for pleural 
adhesions, but do not provide any statement or opinion as to 
a relationship between service-connected inactive TB and 
currently-diagnosed emphysema.

VA clinical records dated from August 1993 through June 1994 
treatment are likewise silent as to any statement or opinion 
as to the onset or etiology of emphysema or as to any 
relationship between TB diagnosed in 1947 and emphysema 
diagnosed in 1977.  The report of a June 1994 VA radiologic 
examination of the chest disclosed "severe chronic 
obstructive pulmonary disease with residuals of old 
granulomatous disease seen."  The Board finds that this 
report reflects that the veteran has two separate respiratory 
disorders, but does not interpret this statement as in any 
way suggesting that the obstructive disease and the old 
granulomatous disease are etiologically linked.  

The reports of VA examinations in April 1995 reflect a 
current diagnosis of emphysema and a history of pulmonary TB, 
currently inactive.  

The examiner who conducted March 1997 VA examination noted 
the veteran's belief that the TB he incurred during service 
weakened his lungs and made him more susceptible to 
development of emphysema.  The examiner provided a specific 
opinion that the veteran's severe obstructive ventilatory 
defect on pulmonary function examination and bullous disease 
on radiologic examination of the chest "are not associated 
with [r]esiduals of [t]uberculosis."

The veteran also submitted photocopies of the definition of 
"emphysema" from two different medical references.  The 
veteran highlighted the portions of the definitions which 
state that emphysema is seen after asthma or tuberculosis.  
These definitional statements, however, are not medical 
evidence to establish a well-grounded claim that the 
veteran's emphysema is linked to tuberculosis diagnosed in 
service, since there is no medical evidence that emphysema, 
diagnosed in 1977, more than 25 years "after" tuberculosis, 
diagnosed in 1947, became inactive in 1951, was etiologically 
linked to the prior diagnosis of TB in the veteran's case.  

The only items of evidence which support the veteran's 
contention that TB weakened the veteran's lungs and left him 
susceptible to development of emphysema are the veteran's own 
statements, his statements that physicians told him that TB 
led to emphysema, and the medical dictionary or reference 
definitions, which as noted above, are not "medical 
evidence" as required to establish a well-grounded claim.  

The Board has considered whether the veteran's statement or 
the descriptions of the information provided by his 
physicians are sufficient to well-ground the claim.  The 
veteran, however, is not shown to possess the medical 
expertise necessary to establish a link between his emphysema 
and his service-connected TB.  His lay statements, alone, do 
not provide a sufficient basis upon which to find his claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  

A veteran's account of what a doctor purportedly said, which 
is "filtered" through a layman's understanding of the 
physician's statement, is "simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's statements that a private physician and a VA 
physician told him that there was a relationship between TB 
and the later development of emphysema do not satisfy the 
requirement for medical evidence, where needed to establish a 
well-grounded claim.

The RO specifically notified the veteran, in supplemental 
statements of the case issued in January 1997 and in 
September 1997, that any of several types of evidence would 
establish a well-grounded claim, including evidence of 
emphysema in service or within one year after service, or 
prior to inactivation of TB, or medical evidence or opinion 
showing a relationship between the two.  The Board is aware 
of no circumstances that would put VA on notice that relevant 
evidence may exist, or could be obtained.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the absence of 
evidence meeting the requisites to establish a well-grounded 
claim of entitlement to service connection for emphysema, 
that claim must be denied.

2.  Claim for Service Connection for Emphysema 
Due to In-Service Tobacco Use or Nicotine Dependence

The veteran contends that he now has emphysema as a result of 
tobacco use in service or nicotine dependence which developed 
in service.  Direct service connection of a disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 
7104(c) (West 1991); VAOPGCPREC 2-93 (January 1993).  A 
determination as to whether nicotine dependence, per se, may 
be considered a disease or injury for disability compensation 
purposes is an adjudicative matter to be resolved by 
adjudicative personnel, based on accepted medical principles 
relating to the condition; and direct service connection of 
disability may be established if the evidence establishes 
that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).

In a clarification to VAOPGCPREC 2-93, the VA General Counsel 
opinion which governs Board determinations of claims related 
to tobacco use, VA's General Counsel stated that, where a 
disability allegedly related to tobacco use is not diagnosed 
until after service, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (January 1993) 
(explanation appended to VAOPGCPREC 2-93).

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and, 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (May 
1997).  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  The question of whether the veteran 
acquired a dependence on nicotine in service is a medical 
issue.  Id. at  5.  

After a review of the medical evidence associated with the 
file, the Board finds that a claim of entitlement to service 
connection for emphysema based on the theory that the 
veteran's emphysema arose as a result of nicotine dependence 
which developed in service, or as a result use of tobacco 
during service, is not well grounded.  There is no medical 
evidence or opinion which links the veteran's tobacco use in 
service to emphysema which was diagnosed about 30 years after 
the veteran's service discharge.  There is no competent 
medical evidence which indicates that the veteran acquired 
nicotine dependence in service or which indicates that a 
nicotine dependence which was acquired in service was the 
proximate cause of the veteran's death.

Rather, the medical records show that the veteran reported 
that he had continued to smoke following his separation from 
service and after diagnosis of emphysema, which came in 1977, 
until his respiratory disorders became more severely 
disabling in about 1993, approximately 45 years after 
service.  The veteran has not submitted any medical opinion 
which differentiates between the veteran's history of smoking 
during his four years of service and his history of more than 
45 years of smoking before and after service.  

The Board notes the contention of the veteran's 
representative, in the informal hearing presentation dated in 
January 1999, that the veteran began smoking in service and 
"developed the habit," i.e., nicotine dependence, at that 
time.  The Board notes that the representative's contention 
that the veteran developed nicotine dependence in service 
cannot be substituted for medical evidence of nicotine 
dependence.  In any event, in this case, the veteran himself, 
in a statement dated in March 1994, has stated that he began 
smoking when he was 17, and had been smoking approximately 
one year prior to his enlistment and induction into the 
military after age 18.  

In order to have a well-grounded claim for service connection 
based on nicotine dependence, the veteran must present 
competent medical evidence both that nicotine dependence 
caused or contributed to the claimed disorder for which 
service connection is being sought and that a link exists 
between such nicotine dependence and service.  In any event, 
there is no medical evidence which addresses the question of 
whether the veteran had nicotine dependence, and, if so, 
whether he developed a "nicotine dependence" during 
service, or, whether any nicotine dependence begun in service 
is the proximate cause of the veteran's current emphysema.  
VAOPGCPREC 19-97; see generally Steele v. West, No. 97-1752, 
Order (U.S. Court of Appeals for Veterans Claims Feb. 16, 
1999) (single-judge order).  

As the veteran has not submitted any medical evidence showing 
that the claimed disorder was proximately caused by such 
nicotine dependence, the claim of entitlement to service 
connection secondary to nicotine dependence must be denied as 
not well grounded.

3.  Claim for Increased Evaluation for TB

Historically, the veteran was found to have moderately 
advanced active pulmonary TB in service.  By a rating 
decision issued in November 1948, the veteran was awarded 
service connection for pulmonary TB, effective the day 
following his service discharge.  The veteran's service-
connected pulmonary TB was initially evaluated as 100 percent 
disabling.  By an April 1952 rating decision, the 100 percent 
evaluation was assigned from April 1948 to April 1953, with a 
50 percent evaluation from April 1953 to April 1957, a 20 
percent evaluation from April 1957 to April 1962, and a non-
compensable rating thereafter, under Diagnostic Code 6712.  
That evaluation remained in effect until the veteran filed 
the August 1993 claim for an increased evaluation which is 
the basis of the action on appeal before the Board. 

Certain portions of the rating criteria for respiratory 
disabilities were changed during the course of the veteran's 
appeal.  Specifically, on September 5, 1996, the VA published 
a final rule, effective October 7, 1996, to amend the section 
of the Schedule for Rating Disabilities dealing with ratings 
of tuberculosis, among other respiratory disabilities.  61 
Fed. Reg. 46,720 (Sept. 5, 1996).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991). 




The RO has applied the revised criteria to the evaluation of 
the veteran's inactive pulmonary TB, and the veteran has been 
notified of its determination in a January 1997 SSOC, which 
continued to deny the veteran's claim for an evaluation in 
excess of 10 percent for inactive TB.  The Board must also 
review the veteran's increased rating claim under both set of 
criteria in effect during the course of the veteran's claim 
to determine which criteria is most favorable.  

The veteran's claim for an increased evaluation for inactive 
pulmonary tuberculosis was evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6722 (1993).  Under that diagnostic code, 
which provided the criteria for evaluating pulmonary 
tuberculosis for which entitlement to benefits arose before 
or on August 19, 1968, as the time the veteran filed his 
claim for an increase in 1993, the general rating formula for 
inactive pulmonary tuberculosis is applicable.  That formula 
provides, for two years after date of inactivity, following 
active tuberculosis, which was clinically identified during 
service or subsequently, a 100 percent disability evaluation, 
and, thereafter for four years, or in any event, to six years 
after date of inactivity, a 50 percent evaluation, then, for 
five years, or to eleven years after date of inactivity, a 30 
percent evaluation; and, following far advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent evaluation; following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, and so forth, a 20 
percent evaluation, or, otherwise, a noncompensable 
evaluation.  The general rating formula for inactive TB was 
unchanged when 38 C.F.R. § 4.97 was amended.  38 C.F.R. 
§ 4.97, Diagnostic Code 6722 (1998).

During the course of hospitalization and treatment in 
service, a left pneumothorax was performed.  Later, a left 
phrenic nerve crush was preformed in May 1948.  On radiologic 
examination in March 1950, there was a pneumoperitoneum with 
elevation of both leaves of the diaphragm and fibroid 
tuberculosis of the left upper lobe without cavity formation, 
and the right lung fields were clear.  On VA examination 
conducted in April 1951, the veteran's pulmonary TB was found 
to be 


apparently healed.  On VA radiologic examination conducted in 
July 1954, there was a decrease inn the quantity of 
peritoneal air; fibrotic and calcific densities were 
unchanged.  On VA examination conducted in September 1957, 
the veteran reported working as a mail carrier for the past 
five years.  He had no shortness of breath or wheezing, no 
cough, but did have slight productivity on clearing his 
throat.  The examiner found that the veteran's chest was 
asymptomatic.  

On VA examination in October 1960, the veteran's TB was found 
to be asymptomatic, although the veteran had hoarseness and 
injection of the vocal cords thought to be unrelated to TB.  
Radiologic examination in September 1960 disclosed elevation 
of the left hemidiaphragm.  A benign non-tuberculous tumor 
was removed from the left vocal cord in February 1961.  On VA 
examination conducted in September 1961, the veteran's 
hoarseness had disappeared, and his only respiratory complain 
was a slightly productive cough.  On VA examination conducted 
in August 1966, the veteran continued to complain of a 
productive cough raising one tablespoonful of mucous daily.  
On VA examination in October 1968, a bronchoscopy and 
esophagoscopy were normal.  The veteran complained of 
fatigue.  Secondary anemia was diagnosed.  Sputum cultures 
were negative for acid-fast bacilli.

On VA pulmonary function examination in August 1993, the 
veteran had severe obstructive ventilatory impairment and 
marked hyperinflation consistent with emphysema.  VA 
radiologic examination in June 1994 disclosed severe chronic 
obstructive pulmonary disease, and residuals of old 
granulomatous disease, with chronic elevation of the left 
hemidiaphragm and fibrotic changes in the bases of both 
lungs.  VA radiologic examination in March 19957 disclosed 
fibrosis and scarring of both costophrenic angles.  The VA 
examiner opined that the veteran's obstructive disease and 
ventilatory defect was not residual to inactive TB.

By a rating decision issued in July 1995, the RO assigned a 
10 percent evaluation for inactive TB, bases on the evidence 
of displacement of the diaphragm and at least 


some fibrosis.  However, since all other respiratory symptoms 
were due to the veteran's emphysema, which developed many 
years after service discharge, a higher evaluation on the 
basis of the veteran's decreased forced vital capacity (FVC) 
or diffusion capacity (DLCO(SB)) was not warranted.  

A review of the veteran's medical history reflects that the 
veteran's TB was asymptomatic after it became inactive, and 
he had no disability, as shown by the fact that he worked 
full-time as a letter carrier for the post Office.  He had no 
emphysema, as shown by the numerous radiologic examinations 
dated from 1951 though 1968, and a bronchoscopy in 1968, 
which was negative.  He had no impairment of health due to 
TB, although he was found to have a non-tuberculous lesion of 
a vocal cord in 1961, and he had anemia and gastrointestinal 
tract disorders unrelated to tuberculosis.  Thus, the veteran 
did not meet the criteria for a 20 percent evaluation under 
Diagnostic Code 6722, either prior to or following regulatory 
changes effective in October 1996.  

The amended regulations, effective after October 7, 1996, 
similarly reflect that, in the absence of continued 
disability, emphysema, or impairment of health, inactive 
pulmonary TB is noncompensable.  

The Board notes that the RO has assigned a 10 percent 
evaluation for chronic displacement of the diaphragm residual 
to a phrenic nerve crush.  However, the evidence as to 
whether the veteran meets or approximates the criteria for a  
schedular evaluation of 20 percent for inactive TB is not in 
equipoise.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a 20 percent 
evaluation, under either the new criteria (after October 
1996) or the previous criteria.  




ORDER

Entitlement to service connection for emphysema, claimed as 
resulting from service-connected tuberculosis, is denied.

Entitlement to service connection for emphysema, claimed as 
resulting from tobacco use or nicotine dependence, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected pulmonary tuberculosis, is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


